Citation Nr: 0029514	
Decision Date: 11/09/00    Archive Date: 11/16/00

DOCKET NO.  99-11 964	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for allergic 
rhinitis/sinusitis.

2.  Entitlement to service connection for skin cancer of the 
scalp.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 




INTRODUCTION

The veteran had active service from June 1973 to June 1975, 
and from December 1977 to May 1986.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 1998 RO rating decision that denied service 
connection for sinusitis, and for skin cancer of the scalp.  
The veteran submitted a notice of disagreement in July 1998, 
and the RO issued a statement of the case in July 1998.  The 
veteran submitted a substantive appeal in May 1999. 


FINDINGS OF FACT

1.  Allergic rhinitis/sinusitis had its onset in service.

2.  Skin cancer of the scalp was not present in service or 
for several years later, and is not related to an incident of 
service.



CONCLUSIONS OF LAW

1.  Allergic rhinitis/sinusitis was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131, 1154 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.305, 3.380 (1999).

2.  Skin cancer of the scalp was not incurred in active 
service. 38 U.S.C.A. §§ 1110, 1131, 1154 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.303, 3.309 (1999).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Service Connection for Allergic 
Rhinitis/Sinusitis.

A.  Factual Background

The veteran had active service from June 1973 to June 1975, 
and from December 1977 to May 1985.

Service medical records at the time of the veteran's entry 
and at separation from service report normal sinuses.

On a "Report of Medical History" completed by the veteran 
in April 1976 for reenlistment, the veteran reported 
sinusitis.

Service medical records in August 1978 show that the veteran 
complained of headache pain and nasal congestion.  Upon 
examination, sinuses were clear to palpation.  The assessment 
was rule out sinus headache.

Service medical records in June 1983 show a notation of 
"allergic rhinitis" as a physical defect.  Allergy testing 
was performed the following month.

Service medical records in June 1984 show that the veteran 
complained of headache pain, congestion, a running nose, and 
itchy eyes.  The assessment was allergic rhinitis.

VA outpatient records show that the veteran reported a 
history of sinusitis shortly after service in July 1988.

VA outpatient records show that the veteran reported a 
history of sinus problems in May 1992.

VA outpatient records show that the veteran was treated for a 
sinus infection in January 1996.  Upon examination, there was 
tenderness of the frontal sinuses.  The assessment was 
sinusitis.

Non-VA medical records in May 1997 show a history significant 
for sinus problems.

Records show that the veteran underwent a VA examination in 
January 1998. The veteran stated that he was first an 
infantryman and then a tank crewmember in service from 1973 
to 1986.  He reported complaining of sinusitis since 1977.  
The veteran also reported that his symptoms were postnasal 
drip, headache, nasal obstruction, and facial pain over the 
frontal, ethmoidal, and maxillary sinus regions.  He reported 
taking numerous over-the-counter and prescription 
decongestants, nasal steroid sprays and antihistamines.  He 
denied any sinus surgery or nasal surgery, and gave a 
positive history for allergy testing-but no allergy shots-
in the past.

Upon examination, there were no masses or adenopathy in the 
neck; the nasal septum was deviated to the left.  The 
osteomeatal complexes, bilaterally, were not visualized.  
Mucosa was mildly congested.  There was no purulence or any 
other discharge.  There was no facial tenderness.  Pupils 
were equally reactive to light.  Extraocular movements were 
intact.  There was no periorbital edema.  Oropharynx was 
clear.  The veteran was diagnosed with chronic sinusitis.

Statements of the veteran in the claims folder are to the 
effect that, on one occasion in 1976 or 1977, he walked into 
a pollen patch, had an allergic reaction, and was taken 
immediately to the base hospital for treatment.

B.  Legal Analysis

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.303 (1999).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time.  
38 U.S.C.A. § 1111.  Service medical records of the veteran's 
entry show normal sinuses, and the Board presumes the veteran 
to have been in sound condition in 1973 and in 1977.  Parker 
v. Derwinski, 1 Vet. App. 522 (1991).

Diseases of allergic etiology, including 
bronchial asthma and urticaria, may not 
be disposed of routinely for compensation 
purposes as constitutional or 
developmental abnormalities.  Service 
connection must be determined on the 
evidence as to existence prior to 
enlistment and, if so existent, a 
comparative study must be made of its 
severity at enlistment and subsequently.  
Increase in the degree of disability 
during service may not be disposed of 
routinely as natural progress nor as due 
to the inherent nature of the disease.  
Seasonal and other acute allergic 
manifestations subsiding on the absence 
of or removal of the allergen are 
generally to be regarded as acute 
diseases, healing without residuals.  The 
determination as to service incurrence or 
aggravation must be on the whole 
evidentiary showing.

38 C.F.R. § 3.380 (1999).

Service medical records show that the veteran was treated on 
various occasions for sinus problems and nasal congestion.  
Statements of the veteran in the claims folder are to the 
effect that his sinus problems began in service in 1976 or 
1977, and have continued after his discharge from service in 
1986.  Post-service medical records document a history of 
sinusitis in 1988, 1992, and from 1996 through 1998.  The 
United States Court of Appeals for Veterans Claims has found 
that symptoms, not treatment, are the essence of any evidence 
of continuity of symptomatology.  See Wilson v. Derwinski, 2 
Vet. App. 16, 19 (1991).
  
In this case, there is no competent medical evidence 
reflecting that the veteran's sinus problems pre-existed 
military service. The veteran first reported having sinus 
problems in 1976 prior to his re-enlistment.  The veteran was 
treated for sinus problems while in service in 1978, and then 
again in 1983 and 1984.  Post-service medical records 
document a history of sinusitis within 2 years of discharge, 
and fairly continuous treatment for sinusitis from 1996 to 
1998.

A report of VA examination in 1998 includes a diagnosis of 
chronic sinusitis, which was made following a VA physician's 
notation of a history of sinusitis since 1977, as reported by 
the veteran, along with symptoms of postnasal drip, headache, 
nasal obstruction, and facial pain over sinus regions.  This 
evidence tends to show a causal nexus to service.  See, e.g., 
Hodges v. West, 13 Vet. App. 287, as amended (2000).

The determination of service incurrence must, in this case, 
be on "the whole evidentiary showing."  There is 
documentation in the service medical records of several 
episodes of the symptoms now identified as chronic sinusitis.  
The veteran's statements as to continuing symptoms are 
credible.  Hence, the Board finds that the evidence favors 
his claim for service connection for sinusitis.

II.  Entitlement to Service Connection for Skin Cancer of the 
Scalp.

A.  Factual Background

Service medical records are negative for manifestations of 
skin cancer or sunburn.  Service medical records in June 1983 
show that the veteran was to wear sunglasses out of doors as 
needed.

A VA examination in July 1986 found the skin to be negative.

A report of outpatient treatment in May 1992 shows the 
veteran was seen for rashes.  No scalp lesions were reported.
An April 1997 pathology report shows a diagnosis of pigmented 
basal cell carcinoma of the skin of the scalp.

A June 1998 statement from the veteran's treating physician 
indicates that the veteran had been under the physician's 
care since 1997, and that the veteran had two basal cell 
carcinomas on the scalp electrosurgically removed.  The 
physician noted that basal cell carcinomas usually came on 
after many, many years of sun exposure.

Statements of the veteran in the claims folder are to the 
effect that his military tour of duty as a drill sergeant and 
other assignments placed him at risk for cancer of the scalp, 
and that the area of the scalp affected was not covered by 
headgear in service.

B.  Legal Analysis

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.303 (1999).

Where a malignant tumor becomes manifest to a degree of 10 
percent within one year from date of termination of active 
service, it shall be presumed to have been incurred in active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

In this case, service medical records are negative of 
manifestations of skin cancer of the scalp. The post-service 
medical records do not reveal the presence of basal cell 
carcinoma until 1997, many years after the veteran's 
separation from service.  Basal cell carcinoma is not a 
condition that may be service-connected on a presumptive 
basis under the provisions of 38 C.F.R. § 3.309(d); nor is 
the veteran's claim based on exposure to ionizing radiation 
to warrant the development prescribed in 38 C.F.R. § 3.311.

The statement from the veteran's treating physician notes 
that basal cell carcinoma usually resulted after many, many 
years of exposure to the sun.  The Board finds this statement 
too vague and insufficient to establish a link between the 
veteran's current skin cancer of the scalp and sun exposure 
during military service.  Although the veteran has asserted 
that his military tour of duty placed him at risk for 
developing basal cell carcinoma, lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 140 (1993).

The evidence of record reveals that the veteran currently has 
skin cancer of the scalp; that this condition was first 
demonstrated in 1997, many years after service; and that this 
condition is not related to an incident of service.  A 
further examination of the veteran would likely show that the 
veteran has skin cancer of the scalp, which is already of 
record.  As such, there is no reasonable possibility that 
such an examination would aid in the establishment of 
entitlement to service connection and is, therefore, 
unwarranted.

The preponderance of the evidence is against the claim for 
service connection for skin cancer of the scalp, and the 
claim is denied.  Since the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for allergic rhinitis/sinusitis is 
granted.

Service connection for skin cancer of the scalp is denied.


		
	J. E. DAY 
	Veterans Law Judge
	Board of Veterans' Appeals

 
- 8 -


- 1 -


